DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on 8/16/2022 is acknowledged.  The examiner notes that the applicant has identified Claims 1-3 and 9-20 as being readable on Species F.
However, Claim 1 is directed to a vehicle having a vehicle body with a plurality of openings, the light-emitting layer is interposed between a given opening and the electrically adjustable light modulator.  Species F is directed to Figures 9 and 10, which involves an arrangement in which the electrically adjustable light modulator is disposed within an opening of the vehicle, and the light sources are not disposed between a given opening of a plurality of openings and the electrically adjustable light modulator.  Rather, Figure 5 (Species C) includes the arrangement of the light-emitting layer [60] being interposed between an opening in the vehicle and the  electrically adjustable light modulator [62] (see, e.g., Specification paragraph 52 and Figure 5).  Therefore, Claim 1 and claims depending therefrom are not directed to the embodiment of Figures 9 and 10 and elected as Species F.  Therefore, Claims 1-3 and 9-15, while identified by the applicant as reading on Species F, are not directed to the embodiment of elected Species F and are not examined.
Furthermore, Claim 20 is directed to a vehicle having a vehicle body with an opening, a window in the opening, and the light-emitting layer is interposed between the window and the electrically adjustable light modulator.  species F is directed to Figures 9 and 10, which involves an arrangement in which the electrically adjustable light modulator is disposed within an opening of the vehicle, and the light sources are not disposed between a given opening of a plurality of openings and the electrically adjustable light modulator.  Rather, Figure 5 (Species C) includes the arrangement of the light-emitting layer [60] being interposed between an opening in the vehicle and the  electrically adjustable light modulator [62] (see, e.g., Specification paragraph 52 and Figure 5).  Therefore, Claim 20 not directed to the embodiment of Figures 9 and 10 and elected as Species F.  Therefore, Claim20, while identified by the applicant as reading on Species F, are not directed to the embodiment of elected Species F and are not examined.
Claims 16-19, directed to the embodiment of elected Species F, are elected and will be examined.
Claims 1-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2022.

	
Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strazzanti (US 2003/0206418).
With regards to Claim 16, Strazzanti discloses a vehicle (see paragraph 5), comprising: a vehicle body having an opening (comprising the opening into which the body [100] is substantially inserted, see paragraph 26 and Figures 6a-6d and 8); an electrically adjustable light modulator (comprising the modulator formed by portions [108,110a,110b,110c,110d,110e,110f,110g] as seen in Figure 1, see paragraph 27) that fills the opening (see Figure 1), wherein the electrically adjustable light modulator is operable in a transparent state and an opaque state (see paragraphs 39 and 41 and Figures 3a-3m); and a light-emitting component [102] that emits light through the electrically adjustable light modulator when the electrically adjustable light modulator is in the transparent state (see paragraphs 28 and 41 and Figure 1).

With regards to Claim 17, Strazzanti discloses the vehicle as discussed above with regards to Claim 16.
Strazzanti further discloses the light-emitting component [102] is configured to display a symbol through the electrically adjustable light modulator (see paragraphs 40-45 and Figures 3a-3m; the light-emitting component [102] emits light which passes through transparent portions of the electrically adjustable light modulator and is blocked by substantially opaque portions of the electrically adjustable light modulator in order to form a display symbolically indicating a vehicle intention such as a turn signal, thereby substantially the light-emitting component [102] is substantially configured to display a symbol through the electrically adjustable light modulator).

With regards to Claim 18, Strazzanti discloses the vehicle as discussed above with regards to Claim 17.
Strazzanti further discloses the symbol is selected from the group consisting of: a hazard warning, a turn signal, and a stop sign (see paragraphs 43 and 44 Figure 3l; the symbol displayed is a turn signal).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Strazzanti.
With regards to Claim 19, Strazzanti discloses the vehicle as discussed above with regards to Claim 16.
Strazzanti does not explicitly disclose the vehicle body has With regards to Claim 19, Strazzanti discloses the vehicle as discussed above with regards to Claim 16.
Strazzanti further discloses the vehicle body has a first appearance and wherein the electrically adjustable light modulator has a second appearance that matches the first appearance when the electrically adjustable light modulator is in the opaque state.
.  However, Strazzanti does disclose a state in which the electrically adjustable light modulator may be colored, colorless, completely light transmissive, or colored opaque for cosmetic purposes (see Strazzanti paragraphs 40 and 41).  Therefore, one of ordinary skill in the art could choose the color appearance of the electrically adjustable light modulator in the opaque state such that the appearance of the electrically adjustable light modulator in the opaque state matches the appearance of the vehicle body in order to provide a particular cosmetic appearance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the appearance of the electrically adjustable light modulator in the opaque state of Strazzanti such that the vehicle body has a first appearance and wherein the electrically adjustable light modulator has a second appearance that matches the first appearance when the electrically adjustable light modulator is in the opaque state.  One would have been motivated to do so in order to provide a particular cosmetic appearance (see paragraph 41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Solomon (US 7,048,422), which discloses at least a vehicle with an opening, an electrically adjustable light modulator operable in a transparent or opaque state disposed to emit light from a light-emitting component through the opening, Opran (WO 2010015990), which discloses at least a vehicle with an opening, an electrically adjustable light modulator operable in a transparent or opaque state disposed to emit light from a light-emitting component through the opening to form a display of at least a symbol, Ito (JP H11222073), which discloses at least a vehicle with an opening, an electrically adjustable light modulator operable in a transparent or opaque state disposed to emit light from a light-emitting component through the opening to form a display of at least a symbol, and Ricard (FR 2605086), which discloses at least a vehicle with an opening, an electrically adjustable light modulator operable in a transparent or opaque state disposed to emit light from a light-emitting component through the opening to form a display of at least a symbol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875